Citation Nr: 1404547	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-01 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a chest disorder.  

3.  Whether new and material evidence has been received to reopen a claim of service connection for a posttraumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical/thoracic strain.  

5.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral knee disorder.

6.  Whether new and material evidence has been received to reopen a claim of service connection for a low back strain.  

7.  Whether new and material evidence has been received to reopen a claim of service connection for concussion, residuals of a head injury.  

8.  Whether new and material evidence has been received to reopen a claim of service connection for conjunctivitis.   


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision rendered by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2013, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current right elbow disorder was not shown in service and is currently not shown.  

2.  In January 2009, the Board denied service connection for disorder manifested by chest pain because the evidence did not show a current disorder.  Evidence received since that decision continues to show that the Veteran does not have a chest disorder.  

3.  In April 2008, the RO denied reopening service connection for PTSD, in part, because a diagnosis of PTSD was not shown; evidence received since the April 2008 decision includes a diagnosis of PTSD.  

4.  In September 2005, the RO denied reopening service connection for cervical/thoracic strain, low back strain, residuals of concussion, and denied service connection for conjunctivitis; evidence received since the September 2005 decision is new but not material.  


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).  

2.  The January 2009 Board decision denying service connection for a chest disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  

3.  New and material evidence has not been submitted to reopen the previously-denied claim of service connection for a chest disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

4.  The April 2008 RO decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

5.  New and material has been submitted to reopen the previously-denied claim of service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

6.  The September 2005 decision denying service connection for cervical/thoracic strain, lumbar strain, residuals of concussion, and denying service connection for conjunctivitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

7.  New and material evidence has not been submitted to reopen the previously-denied claims of service connection for cervical/thoracic strain, low back strain, residuals of concussion, and conjunctivitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  


Service Connection for a Right Elbow Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran contends that a current right elbow disorder was incurred when an air conditioner fell on him during active service.  He alleges that after being struck in the head with the air conditioner, he fell while trying to stand, causing injury to the elbow.  At the hearing, he denied receiving current treatment for an elbow disorder.

The service treatment records do not show an head injury due to air conditioner trauma; rather, the evidence shows that the Veteran was injured when a "fan cover" hit his head causing a hematoma to the left superior occipital region and resulting in a contusion.  Further, the records do not show complaints or findings related to the right elbow.  The remainder of the service treatment records do not show complaints or findings of any right elbow symptoms.  Therefore, a right elbow disorder was not shown in service.

Further, the evidence does not show a current right elbow disorder.  While there are numerous VA and private treatment records associated with the claims folder reflecting treatment related to a myriad of disorders, they do not include findings of a chronic right elbow disorder or any right elbow symptomatology.

Although the Veteran is competent to report his symptoms, the VA and private treatment records, which significantly reflect no right elbow pathology or complaints, are afforded greater probative weight than the Veteran's contentions made in support of his claim for monetary benefits.  Because he has sought treatment for numerous medical disorders, it is reasonable to expect that if he had right elbow symptoms he would have reported them.  In the absence of any competent evidence of a current right elbow disorder, the appeal is denied.

New and Material Evidence Claims

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim." 

Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

Chest Disorder

In January 2009, the Board denied service connection for a chronic disorder manifested by chest pain.  In doing so, the Board found that service treatment records were silent for any findings of chest pain and that the evidence did not show a current chest disorder.  The Board noted that there was evidence of musculoskeletal chest pain on a VA examination in February 2007 but found that pain alone without a diagnosed or identifiable underlying malady or condition was not a disorder for which service connection could be granted.  

Since that Board decision, VA has received additional VA outpatient treatment records, VA examination reports, and testimony presented during the July 2013 hearing.  The VA outpatient treatment records do not show reports of chest pain or findings of a chest disorder.  The VA examination reports pertain to other disorders.  As such, these records, while new, are not material to the claim and do not support the application to reopen.  

During the hearing, the Veteran testified that he continued to have chest pain which he described as "muscle spasms."  He denied receiving any current treatment for the symptoms.  These allegation of muscular chest pain were previously considered by the Board, and, therefore are not new.  Absent any additional evidence of a current disorder, the appeal to reopen is denied.  

PTSD

In January 2001, the RO denied reopening a claim for service connection for PTSD.  In doing so, the RO acknowledged the Veteran's allegation that he had PTSD as a consequence of a head injury sustained during active service.  The RO found, however, that the current evidence, which included numerous VA outpatient treatment records and Social Security Administration disability determination records failed to include findings of a psychiatric disorder manifested by PTSD.  The Veteran did not appeal that decision or submit additional relevant evidence within one year of that decision, and therefore, it is final.  

Thereafter, in November 2005, the RO again denied reopening the claim after concluding that there was no evidence showing a current psychiatric disorder manifested by PTSD.  The Veteran did not appeal that decision or submit additional relevant evidence within one year of that decision, and that decision is also final.  In 2008, he filed a claim seeking to reopen service connection for PTSD.  In the April 2008 decision on appeal, the RO denied reopening the claim, again finding no evidence of a current PTSD diagnosis.  

The Board has considered all the evidence received since the November 2005 decision and finds that new and material has been received sufficient to reopen the claim.  In particular, VA outpatient treatment records include references to an acquired psychiatric disability manifested by PTSD.  For instance, a VA hospital record dated in November 2005 includes a section listing current diagnoses including PTSD.  

While the records do not specify if the diagnosis was made in accordance with the Diagnostic and Statistical Manual or whether PTSD is related to an in-service injury or event, the evidence relates to an unestablished fact not present at the time of the prior final denial.  As such, the evidence when considered in conjunction with the Veteran's testimony to the effect that PTSD is related to an in-service injury is sufficient to reopen the claim.  

Cervical Thoracic Strain, Low Back Strain, Concussion, and Conjunctivitis

The Veteran contends that injuries to the thoracic and lumbar spine, residuals of concussion and conjunctivitis were all incurred as a result of being struck in the head by an air conditioner during active service.  In a prior final decision in June 1984, the RO found that the upper and lower back disorders were not shown in service but instead were first shown following a post-service automobile accident.  

Regarding the concussion residuals, a prior final Board decision in 1985 noted that an in-service fan cover injury did not cause any loss of consciousness and only resulted in a hematoma.  It found that the hematoma healed in service and did not result in a permanent disability.  

In September 2005, the RO denied reopening service connection for cervical and lumbar spine disorders and residuals of concussion, and denied service connection for conjunctivitis.  The RO noted that the claims for cervical and lumbar spine disorders were previously denied because they were not shown in service and the current disorders had not been etiologically linked to such service.  It was noted that the claim for concussion residuals was denied because it was not shown in service.  Finally, the RO found that the Veteran had mild allergic conjunctivitis disorder that existed prior to entry onto active duty service and was not aggravated by service.  He did not appeal that decision or submit relevant evidence within a year of the decision.  As such, the decision became final.  

The Board has considered the evidence received since that final decision but finds that it is not new and material to the claims.  Specifically, numerous VA treatment records document current treatment for thoracic and lumbar spine disorders but do not indicate that they are related to service.  The evidence also includes references to a headache disorder but does not describe them as a residual of a concussion or any in-service injury.  Finally, the evidence includes isolated references to treatment for allergic conjunctivitis, but again contains no suggestion that the disorder was due to service or permanently aggravated by service.  Therefore, new and material evidence has not been submitted to reopen the claim.

Bilateral Knee Disorder

In June 1984, the RO denied service connection for a bilateral knee disorder.  The RO found that while the Veteran was treated in service on one occasion for knee pain, no chronic knee disorder was shown in service or upon separation from active service.  The RO also noted that a March 1980 VA examination did not include knee complaints or findings of any knee disorder.  He was notified of that decision in July 1984, but, in the one year following the decision, he did not appeal the decision or submit additional relevant evidence.  As such the decision became final.  

The Board has reviewed the evidence received since that decision but finds that it is not new and material to the claim.  For instance, there are private medical records showing that the Veteran was involved in a slip and fall injury in 1992 and he complained of bilateral leg pain.  Significantly, he denied any prior history of injury.  Records also reveal another slip and fall injury in July 2001 that again included findings of left leg pain but made no reference to any chronic knee disorder.  

VA records include a normal x-ray of the knees in December 2002 and November 2004.  An MRI of the left knee in December 2002 revealed "no evidence of ligamentous injury in the knee."  A June 2005 VA examination included findings of bilateral patellofemoral syndrome but no indication that the disorder was associated with the Veteran's service.  In sum, while the evidence is new, it is not material to reopen the claim.  

Duties to Notify and Assist

VA has an obligation to provide claimants with certain notice and assistance in the development of their claims.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a November 2007 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions. 

VCAA notice must also include the basis for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate the element(s) required to establish service connection that was found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the November 2007 letter, the Veteran was apprised of the basis for the denial in the prior decision and the information necessary to reopen the previously denied claims.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and VA examination reports.  The Veteran also set forth his contentions during the hearing before the undersigned.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 


ORDER

Service connection for a right elbow disorder is denied.  

As new and material evidence has not been received, the claim to reopen service connection for a chest disorder is denied.  

As new and material evidence has been received, the claim to reopen service connection for PTSD is granted.  

As new and material evidence has not been received, the claim to reopen service connection for a cervical thoracic strain is denied.  

As new and material evidence has not been received, the claim to reopen service connection for a bilateral knee disorder is denied.  

As new and material evidence has not been received, the claim to reopen service connection for a low back strain is denied.  

As new and material evidence has not been received, the claim to reopen service connection for concussion, residuals of a head injury, is denied.  

As new and material evidence has not been received, the claim to reopen service connection for conjunctivitis is denied.  


REMAND

Establishing service connection for PTSD requires (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. 38 C.F.R. § 3.304(f) (2012).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Here, there is evidence of a current diagnosis of PTSD, however, it is unclear whether such diagnosis was made in accordance with DSM-IV or is related to an in-service stressor.  As such, the Veteran must be afforded a VA examination to obtain an opinion as to the nature and etiology of PTSD.  

Accordingly, this matter is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination in order to obtain an opinion as to the current nature and etiology of PTSD.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner is asked to provide an opinion as to the following:  a) Does the Veteran has a DSM-IV diagnosis of PTSD?  b)  If so, is it is as likely as not (i.e., probability of 50 percent or more) that PTSD had its onset during active service or is otherwise related to any event or incident of service.  

2.  After undertaking any additional development deemed appropriate, and giving the Veteran and his representative the full opportunity to supplement the record, readjudicate the claim for service connection for PTSD in light of all additional evidence added to the record. 

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


